 
 
II 
109th CONGRESS 1st Session 
S. 1926 
IN THE SENATE OF THE UNITED STATES 
 
October 27, 2005 
Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To provide the Department of Justice the necessary authority to apprehend, prosecute, and convict individuals committing animal enterprise terror. 
 
 
1.Short titleThis Act may be cited as the Animal Enterprise Terrorism Act. 
2.Inclusion of economic disruption to animal enterprises and threats of death and serious bodily injury to associated persons 
(a)In generalSection 43 of title 18, United States Code, is amended to read as follows: 
 
43.Force, violence, and threats involving animal enterprises 
(a)OffenseWhoever travels in interstate or foreign commerce, or uses or causes to be used the mail or any facility of interstate or foreign commerce— 
(1)for the purpose of damaging or disrupting an animal enterprise; and 
(2)in connection with such purpose— 
(A)intentionally damages, disrupts, or causes the loss of any property (including animals or records) used by the animal enterprise, or any property of a person or entity having a connection to, relationship with, or transactions with the animal enterprise; 
(B)intentionally places a person in reasonable fear of the death of, or serious bodily injury to that person, a member of the immediate family (as defined in section 115) of that person, or a spouse or intimate partner of that person by a course of conduct involving threats, acts of vandalism, property damage, trespass, harassment, or intimidation; or 
(C)conspires or attempts to do so; shall be punished as provided for in subsection (b).
(b)Penalties 
(1)Economic damageAny person who, in the course of a violation of subsection (a) causes economic damage not exceeding $10,000 shall be fined under this title or imprisoned not more than 1 year, or both. 
(2)Significant economic damage or economic disruptionAny person who, in the course of a violation of subsection (a), causes economic damage or economic disruption exceeding $10,000 but not exceeding $100,000 shall be fined under this title or imprisoned not more than 5 years, or both. 
(3)Major economic damage or economic disruptionAny person who, in the course of a violation of subsection (a), causes economic damage or economic disruption exceeding $100,000 shall be fined under this title or imprisoned not more than 10 years, or both. 
(4)Significant bodily injury or threatsAny person who, in the course of a violation of subsection (a), causes significant bodily injury to another individual or intentionally instills in another the reasonable fear of death or serious bodily injury shall be fined under this title or imprisoned not more than 5 years, or both. 
(5)Serious bodily injuryAny person who, in the course of a violation of subsection (a), causes serious bodily injury to another individual shall be fined under this title or imprisoned not more than 20 years, or both. 
(6)DeathAny person who, in the course of a violation of subsection (a), causes the death of an individual shall be fined under this title and shall be punished by death or imprisoned for life or for any term of years. 
(7)Conspiracy and AttemptAny person who conspires or attempts to commit an offense under subsection (a) shall be subject to the same penalties as those prescribed for the substantive offense. 
(c)RestitutionAn order of restitution under section 3663 or 3663A of this title with respect to a violation of this section may also include restitution— 
(1)for the reasonable cost of repeating any experimentation that was interrupted or invalidated as a result of the offense; 
(2)the loss of food production or farm income reasonably attributable to the offense; and 
(3)for any other economic damage, including any losses or costs caused by economic disruption, resulting from the offense. 
(d)DefinitionsAs used in this section— 
(1)the term animal enterprise means— 
(A)a commercial or academic enterprise that uses or sells animals or animal products for profit, food or fiber production, agriculture, research, or testing; 
(B)a zoo, aquarium, animal shelter, pet store, breeder, furrier, circus, or rodeo, or other lawful competitive animal event; or 
(C)any fair or similar event intended to advance agricultural arts and sciences; 
(2)the term course of conduct means a pattern of conduct composed of 2 or more acts, evidencing a continuity of purpose; 
(3)the term economic damage means the replacement costs of lost or damaged property or records, the costs of repeating an interrupted or invalidated experiment, or the loss of profits; 
(4)the term economic disruption— 
(A)means losses and increased costs that individually or collectively exceed $10,000, including losses and increased costs resulting from threats, acts of vandalism, property damage, trespass, harassment or intimidation taken against a person or entity on account of that person's or entity's connection to, relationship with, or transactions with the animal enterprise; and 
(B)does not include any lawful economic disruption that results from lawful public, governmental, or business reaction to the disclosure of information about an animal enterprise; 
(5)the term serious bodily injury means— 
(A)injury posing a substantial risk of death; 
(B)extreme physical pain; 
(C)protracted and obvious disfigurement; or 
(D)protracted loss or impairment of the function of a bodily member, organ, or mental faculty; and 
(6)the term significant bodily injury means— 
(A)deep cuts and serious burns or abrasions; 
(B)short-term or nonobvious disfigurement; 
(C)fractured or dislocated bones, or torn members of the body; 
(D)significant physical pain; 
(E)illness; 
(F)short-term loss or impairment of the function of a bodily member, organ, or mental faculty; or 
(G)any other significant injury to the body. 
(e)Non-preemptionNothing in this section preempts any State law. . 
(b)Conforming amendmentSection 2516(1)(c) of title 18, United States Code, is amended by inserting section 43 (force, violence and threats involving animal enterprises), before section 201 (bribery of public officials and witnesses). 
 
